DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/818,917 filed on June 24, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 10 and 20 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant has not amended claim 20 such that 112(f) is no longer invoked. Thus, claim 20 remains interpreted under 112(f).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Smith et al. US PGPUB 2020/0244071, and further in view of Ballard US PGPUB 2010/0082277.
Regarding claim 1, Forbes discloses a system for providing a multi-modal control plane for device energy consumption, charging, data collection, and monitoring [fig. 1], the system comprising: 
a plurality of devices in communication with an application programming interface, wherein the plurality of devices are comprised of one or more electric vehicles and one or more electrical appliances [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart appliances, par. 270); the EnergyNet Data Platform is an API (pars. 165, figs. 3-4, 8 & 13-14], each of the plurality of devices having a power input mechanism in selective electrical communication with a utility, the utility supplying power to each of the plurality of devices via the power input mechanism [pars. 11, 13, 133, 151, 163, 183, 202, 218, 233, 246 & 270; fig. 11, devices including an EV charging station, the EV battery, appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)]; 
one or more reinterpretation layers that translates a plurality of information returned from the application programming interface [pars. 11, 136 and 151; data from EnergyNet is interpreted for “forecasting, data mining, revenue extraction, event detection, sophisticated energy management and enterprise integration purposes; aggregate and store revenue data into revenue grade settlement blocks (or Power Trading Blocks (PTBs)); connect microgrid and spot market buyers and sellers”, thus several reinterpretation layers]; and 
a control plane that receives information from the plurality of devices, transmits the information to an aggregation service, interprets the information, and controls and plans output of energy from the utility [pars. 11, 136 & 194; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information]
wherein user interactions with the system are monitored by the control plane [pars. 11, 136, 194 & 202; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information; vehicles and mobile power storage devices can be controlled to receive, deliver, discharge power, interrupt charging using “a portable market participant platform and corresponding GUI”; analytics dynamically update a model].
Forbes does not explicitly disclose the user interactions including a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging, and the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability.
However, Smith discloses an electric vehicle charging system with a control plane [fig. 1; pars. 33-35, 37, 43 & 65-66; a control plane performs an optimization on the system based on monitored parameters and preferences] the user interactions including a desired state-of-charge of a device at a given time [pars. 90-91, user preferences can include having the vehicle be fully charged at a particular time (beginning of a new day, or end of the day)], a time when the user plugs in an electric vehicle for charging [pars. 90-91; the “conditions expected” including a time of estimated plug-in after a user of a vehicle returns from work can also be considered and monitored in the model], 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include the user interactions including two or more of a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging for the purpose of allowing a user to set conditions like having a vehicle to be ready at a certain time, as taught by Smith (pars. 90-91).
The combination of Smith and Forbes does not explicitly disclose the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability.
However, Ballard discloses an electric vehicle charging system with a control plane [abs.; fig. 1] which allows for the user to manually override delayed charging by the system of an electronic device and maintain full control over the electronic device's availability [pars. 26, 57 & 70-72; users of the cars can override the charging schedule (delayed charging) and take full control of the charging (“the power consumption plan is to be ignored”, “ignore all parameters”) or just certain aspects of the plan (“the override may be customizable as desired”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include permitting user-override of delayed charging by the system and enable the user to maintain full control over the overridden device for the purpose of allowing customization of the power consumption plan as desired by a user, as taught by Ballard (pars. 26, 57 & 70-72).
Regarding claim 2, Forbes discloses wherein the plurality of devices are further comprised of one or more renewable energy resource devices, one or more energy storage devices, or both [par. 131, storage devices, electric vehicles].
Regarding claim 3, Forbes discloses wherein the plurality of information collected and interpreted by the aggregation service includes one or more of: state-of- charge data, location data, desired state-of-charge data, charging and discharging state data, charging power data, time left to charge data, temperature data, and charging attributes [par. 156, location data and interpreting user/customer characteristics].
Regarding claim 4, Forbes discloses wherein the plurality of user characteristics is comprised of at least one of the following: polling frequency data, user preferences data, and scheduling algorithm data [pars. 161, 167 & 230; user preferences, user profile].
Regarding claim 5, Forbes discloses further comprising a control system in operable communication with the control plane [par. 11, 131 & 135-136; user/consumer control of power consumption over a GUI].
Regarding claim 6, Forbes discloses wherein the control system is utilized by a user, an energy provider, and the aggregation service to perform at least one of the following functions: starting charging, stopping charging, starting energy discharge, stopping energy discharge [par. 202; controlling charging of a device].
Regarding claim 7, Forbes discloses wherein the control system is defined as one or more of the following: a smart switch, a remote-control interface, and a mobile application interface [par. 145; figs. 40-43, a mobile application interface].
Regarding claim 8, Forbes discloses wherein the user utilizes a control interface to transmit an output signal to at least one of the plurality of devices [par. 11 & 145; figs. 40-43; interface control of grid elements].
Regarding claim 9, Forbes discloses wherein at least one of the plurality of devices is comprised of a telematics device in communication with the control plane [pars. 182-183; GPS information from a vehicle (telematics) is communicated with the control plane such that the interface can determine an optimal station for charging].

Claims 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Smith et al. US PGPUB 2020/0244071, and further in view of Ruiz et al. US PGPUB 2011/0204720.
Regarding claim 10, Forbes discloses a system for providing a multi-modal control plane for device energy consumption, charging, data collection, and monitoring [fig. 1], the system comprising: 
a plurality of devices in communication with an application programming interface  [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart appliances, par. 270); the EnergyNet Data Platform is an API (pars. 165, figs. 3-4, 8 & 13-14], each of the plurality of devices having a power input mechanism in selective electrical communication with a utility, the utility supplying power to each of the plurality of devices via the power input mechanism [pars. 11, 13, 133, 151, 163, 183, 202, 218, 233, 246 & 270; fig. 11, devices including an EV charging station, the EV battery, appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)] providing a user with a control system controlling power to each of the plurality of devices [par. 11, 131 & 135-136; user/consumer control of power consumption over a GUI], wherein the plurality of devices are comprised of one or more electric vehicles and one or more electrical appliances [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart appliances, par. 270)], each of the plurality of devices in communication with a power input mechanism in selective electrical communication with a utility  [pars. 11, 13, 133, 151, 163, 183, 202, 218, 233, 246 & 270; fig. 11, devices including an EV charging station, the EV battery, appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)]; 
one or more reinterpretation layers that translates a plurality of information returned from the application programming interface [pars. 11, 136 and 151; data from EnergyNet is interpreted for “forecasting, data mining, revenue extraction, event detection, sophisticated energy management and enterprise integration purposes; aggregate and store revenue data into revenue grade settlement blocks (or Power Trading Blocks (PTBs)); connect microgrid and spot market buyers and sellers”, thus several reinterpretation layers]; 
a control plane that receives information from the plurality of devices, transmits the information to an aggregation service, interprets the information, and controls and plans output of energy from the utility [pars. 11, 131, 135-136 & 194; user interfaces that allows for user to control power consumption of grid elements, as well as interpreting information]; and 
a power input mechanism control module that control power to the plurality of devices, the power input mechanism control module in operable communication with the user and the utility to permit adjustment of the power to the plurality of devices [pars. 11, 135-136, 194, 202, 204; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information]
wherein the control plane controls an electric load from multiple home electric devices, including an electric vehicle [pars. 11, 131 & 202; control of consumption of grid elements including electric vehicles is provided, including “receiving, delivering, and/or discharging power from a mobile power storage device, interrupting the charging of that device”].
Forbes does not explicitly disclose controlling one or more of a water heater, a thermostat, and an air conditioner.
However, Smith discloses electric vehicle charging system with a control plane [fig. 1; pars. 33-35, 37, 43 & 65-66; a control plane performs an optimization on the system based on monitored parameters and preferences] which controls one or more of a water heater, a thermostat, and an air conditioner [pars. 75-77; the system’s control plane controls an air conditioner].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include controlling one or more of a water heater, a thermostat, and an air conditioner for the purpose of performing device level optimization and/or minimizing total cost, as taught by Smith (pars. 75-77).
The combination of Forbes and Smith does not explicitly disclose additionally a water heater or a thermostat.
However, Ruiz discloses an electric vehicle charging system [figs. 1A & 1B] with a control plane which controls additionally a water heater or a thermostat [pars. 67, 81-82, 84, 85 & 93; the control panel can control a water heater (pars. 81-82) or a thermostat (pars. 100, 107 & 113)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Forbes and Smith to further include a water heater or a thermostat for the purpose of allowing household appliances to be intelligently controlled, as taught by Ruiz (pars. 73-74 & 81-82).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Smith and Forbes to further include the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability for the purpose of allowing a user to override the system when necessary, as taught by Ruiz (pars. 67, 81-82, 84, 85 & 93).
Regarding claim 11, Forbes discloses wherein the plurality of devices are further comprised of one or more renewable energy resource devices, one or more energy storage devices, or both [par. 131, storage devices, electric vehicles].
Regarding claim 12, Forbes discloses wherein the power input mechanism is a charging station [pars. 11, 13, 133, 151, 163, 183, 202, 218, 233, 246 & 270; fig. 11, devices including an EV charging station].
Regarding claim 14, Forbes discloses wherein the plurality of information collected and interpreted by the aggregation service is comprised of at least one of the following: state-of- charge data, location data, desired state-of-charge data, charging and discharging state data, charging power data, time left to charge data, temperature data, and charging attributes, wherein the aggregation service is configured to interpret a plurality of user characteristics [par. 156, location data and interpreting user/customer characteristics].
Regarding claim 15, Forbes discloses wherein the plurality of user characteristics is comprised of at least one of the following: polling frequency data, user preferences data, and scheduling algorithm data [pars. 161, 167 & 230; user preferences, user profile].
Regarding claim 16, Forbes discloses wherein the control system is utilized by the user or the aggregation service to perform at least one of the following functions: starting charging, stopping charging, starting energy discharge and stopping energy discharge [par. 202; controlling charging of a device].
Regarding claim 17, Forbes discloses wherein the control system is defined as one or more of the following: a smart switch, a remote-control interface, and a mobile application interface [par. 145; figs. 40-43, a mobile application interface].
Regarding claim 18, Forbes discloses wherein at least one of the plurality of devices is comprised of a telematics device in communication with the control plane [pars. 182-183; GPS information from a vehicle (telematics) is communicated with the control plane such that the interface can determine an optimal station for charging].
Regarding claim 19, Forbes discloses wherein the power input mechanism control module is in communication with the utility to affect power distribution to the plurality of devices, wherein the communication with the utility is direct or indirect via the aggregation service [fig. 3; pars. 11, 131, 135-136 & 141; EnergyNet is a aggregation service which communicates with the utility (thus at least indirect communication) and the system provides an interface to control the power distribution the plurality of devices].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Smith et al. US PGPUB 2020/0244071, further in view of Ruiz et al. US PGPUB 2011/0204720, and further in view of Harper et al. US PGPUB 2016/0144728.
Regarding claim 13, the combination of Forbes and Smith does not explicitly disclose further comprising a network of charging stations controllable via an open charge point protocol.
However, Harper discloses an electric vehicle charging system comprising a network of charging stations controllable via an open charge point protocol [par. 40; EVSE can use OCPP to participate in smart grid programs].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Forbes, Smith and Ruiz to further include a network of charging stations controllable via an open charge point protocol for the purpose of allowing the charging stations to participate in smart grid programs, as taught by Harper (par. 40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US PGPUB 2017/0358041 in view of Harper US PGPUB 2016/0144728, further in view of Ballard US PGPUB 2010/0082277, and further in view of Penilla et al. US Patent 9,104,537.
Regarding claim 20, Forbes discloses a system for providing a multi-modal control plane for device energy consumption, charging, data collection, and monitoring [fig. 1], the system comprising: 
a plurality of devices in communication with an application programming interface providing a user with a control system controlling power to each of the plurality of devices [fig. 1; pars. 11, 13, 133, 151, 163, 183, 218, 233, 246 & 270; devices including an electric vehicle (par. 11), as well as appliances (i.e, smart appliances, par. 270); the EnergyNet Data Platform is an API (pars. 165, figs. 3-4, 8 & 13-14], each of the plurality of devices in communication with a power input mechanism in selective electrical communication with a utility via a power input mechanism control module [pars. 11, 13, 133, 151, 163, 183, 202, 204 218, 233, 246 & 270; fig. 11, devices including an EV charging station, the EV battery, appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)];
 configured to selectively distribute power received from the utility to the plurality of devices [pars. 11, 13, 133, 151, 163, 183, 202, 204 218, 233, 246 & 270; fig. 11], the power input mechanism control module in operable communication with the user and the utility [pars. 11, 13, 133, 151, 163, 183, 202, 204 218, 233, 246 & 270; fig. 11];
one or more reinterpretation layers that translates a plurality of information returned from the application programming interface, the reinterpretation layers in communication with at least one of the following: an OEM cloud service, an EVSE, an AMI, and a smart switch  [pars. 11, 136 and 151; data from EnergyNet is interpreted for “forecasting, data mining, revenue extraction, event detection, sophisticated energy management and enterprise integration purposes; aggregate and store revenue data into revenue grade settlement blocks (or Power Trading Blocks (PTBs)); connect microgrid and spot market buyers and sellers”, thus several reinterpretation layers; the devices include a charging station, thus an EVSE (fig. 11); appliances are connected to the grid, thus have a power input mechanism via smart switches, the loads can be controlled using a smart phone or other device (pars. 11 & 194)]; and 
a control plane that receives information from the plurality of devices, transmits the information to an aggregation service, interprets the information, and controls and plans output of energy from the utility [pars. 11, 131, 135-136 & 194; user interfaces that allows for user to control power consumption of grid elements, as well as interpreting information];
wherein at least one of the plurality of devices includes a telematics device in communication with the control plane that transmits onboard vehicle information to the system for use in controlling output of energy to the plurality of devices [pars. 11, 136, 182-183, 194 & 202; vehicles and mobile power storage devices can be controlled to receive, deliver, discharge power, interrupt charging using “a portable market participant platform and corresponding GUI”; analytics dynamically update a model including by providing a user via the control plane and GUI “vehicle recharging status”],
wherein user interactions with the system are monitored by the control plane [pars. 11, 136, 194 & 202; user interfaces that allows for the user to control power consumption of grid elements, as well as interpreting information; vehicles and mobile power storage devices can be controlled to receive, deliver, discharge power, interrupt charging using “a portable market participant platform and corresponding GUI”; analytics dynamically update a model], the user interactions including a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging, and the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability, and wherein the system monitors the user's habits of interactions with the system and infers the user's intent for operational functions of the system.
Forbes does not explicitly disclose the user interactions including a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging, and the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability, and wherein the system monitors the user's habits of interactions with the system and infers the user's intent for operational functions of the system.
However, Smith discloses an electric vehicle charging system with a control plane [fig. 1; pars. 33-35, 37, 43 & 65-66; a control plane performs an optimization on the system based on monitored parameters and preferences] the user interactions including a desired state-of-charge of a device at a given time [pars. 90-91, user preferences can include having the vehicle be fully charged at a particular time (beginning of a new day, or end of the day)], a time when the user plugs in an electric vehicle for charging [pars. 90-91; the “conditions expected” including a time of estimated plug-in after a user of a vehicle returns from work can also be considered and monitored in the model].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include the user interactions including two or more of a desired state-of-charge of a device at a given time, a time when the user plugs in an electric vehicle for charging for the purpose of allowing a user to set conditions like having a vehicle to be ready at a certain time, as taught by Smith (pars. 90-91).
The combination of Smith and Forbes does not explicitly disclose the user manually overriding delayed charging by the system of an electronic device and maintaining full control over the electronic device's availability.
However, Ballard discloses an electric vehicle charging system with a control plane [abs.; fig. 1] which allows for the user to manually override delayed charging by the system of an electronic device and maintain full control over the electronic device's availability [pars. 26, 57 & 70-72; users of the cars can override the charging schedule (delayed charging) and take full control of the charging (“the power consumption plan is to be ignored”, “ignore all parameters”) or just certain aspects of the plan (“the override may be customizable as desired”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Forbes to further include permitting user-override of delayed charging by the system and enable the user to maintain full control over the overridden device for the purpose of allowing customization of the power consumption plan as desired by a user, as taught by Ballard (pars. 26, 57 & 70-72).
The combination of Smith, Forbes and Ballard does not explicitly disclose wherein the system monitors the user's habits of interactions with the system and infers the user's intent for operational functions of the system.
However, Penilla discloses an electric vehicle charging system [figs. 1 & 6-7] wherein the system monitors the user's habits of interactions with the system and infers the user's intent for operational functions of the system [col. 24, line 54-64; the system can use data models to assume user intent, automatically invoke changes and act on behalf of a user].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Smith, Forbes and Ballard to further include wherein the system monitors the user's habits of interactions with the system and infers the user's intent for operational functions of the system for the purpose of automatically acting on behalf of the user, which increases convenience, as taught by Penilla (col. 24, line 54-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859